Citation Nr: 1110534	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-01 970	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa




THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from February to April 1980.

This appeal to the Board of Veterans Appeals (Board) arises from an August 2005 rating action that denied service connection for an acquired psychiatric disorder, to include PTSD.  

By decisions of December 2009 and July 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, of service origin.  He asserts that he was physically assaulted by fellow servicemen who beat him on 2 occasions during basic training.  He states that he suffered from nightmares, depression, and suicidal thoughts immediately after the assaults that have continued up to the present time.  He asserts that he reported the assaults to the Office of the U.S. Army Inspector General, which investigated this matter in summer 1980 and issued an official reprimand disciplining another serviceman.  

In October 2003, the Veteran was awarded disability benefits by the Social Security Administration from February 2003 primarily due to a major depressive disorder; a secondary diagnosis was obsessive-compulsive disorder with agoraphobia.  

On June 2009 VA psychiatric examination, L. P., M.D., was unable to make an Axis I diagnosis due to the veteran's hostility and uncooperativeness, but opined that he clearly had an Axis II diagnosis of borderline personality disorder.  The physician noted that the Veteran departed prior to the conclusion of the examination, and refused to allow her to ask questions regarding documentation in his records with respect to psychiatric problems prior to service.  She stated that a correct Axis I diagnosis could not be provided until the Veteran could tolerate psychiatric evaluation without becoming agitated, and was willing to discuss prior problems.

In an early June 2009 VA Report of Contact, Dr. L. P. stated that the Veteran was angry with the way his psychiatric evaluation was conducted, and he requested an evaluation by another examiner.    

In a mid-June 2009 VA Report of Contact, a RO official noted that the Veteran did not want another VA psychiatric examination until he was able to obtain medical records needed to support his claim.

In August 2009, the Veteran stated that he had left the June 2009 VA examination because not all of his previous medical records had been furnished to the examining physician, and that he wanted to re-schedule the examination at such time that his past medical records were provided.  He requested a new VA psychiatric examination after all available medical records had been obtained.

In December 2009, the National Personnel Records Center (NPRC) stated that no other military health records of the Veteran were available.

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).

In McLendon, 20 Vet. App. at 84, the U.S. Court of Appeals for Veterans Claims (Court) held that the evidence of record needs only to indicate that an inservice injury may be associated with a current condition to satisfy the test as to whether the VA needs to procure a medical opinion on the question.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  

In view of the NPRC's finding that no additional medical records of the Veteran are available, and the veteran's stated willingness to report for a new VA examination after all available medical records had been obtained, the Board finds that the appellant should be afforded a new VA psychiatric examination by a physician other than Dr. L. P. who examined him in June 2009 to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, and its relationship, if any, to his military service, to include claimed personal assaults therein.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the Veteran to undergo a VA psychiatric examination by a physician other than Dr. L. P. who examined him in June 2009 to determine the relationship, if any, between any currently-diagnosed acquired psychiatric disorder, to include PTSD, and his military service, to include reported physical assaults therein.  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to specific diagnoses.  

The doctor should review the service and post-service medical records and render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed acquired psychiatric disorder, to include PTSD (a) had its onset in military service; (b) is otherwise related to any incident thereof, to include reported physical assaults therein; or (c) is directly related to any symptoms that the appellant identifies as having had during service that might not be reflected in the service medical records.

In reaching these opinions, the examiner should review and address the Veteran's service medical, personnel, and administrative records, and the post-service records, to include Dr. L. P.'s June 2009 VA examination report.

The physician should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If the benefit sought on appeal remains denied, the RO must furnish the appellant an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

